DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stilling (4,287,555).
Regarding claims 1 and 13, Stilling discloses a sign comprising: a housing (Fig. 1, 10) defining an interior space and an opening at a front side, the housing includes opposite upper (Fig. 1, 12) and lower (Fig. 1, 14) walls; and an interior upright (Fig. 1, 30b) received in the interior space of the housing, the interior upright fastened to and extending between the upper and lower walls (Fig. 5, 66).
However, the upright Is shown attached to the lower wall, but it is not known whether it is also attached to the upper wall. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach the upright to the upper wall, too, in order to improve the rigidity of the sign and because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144(VI)(B).
Further, it is not known whether the interior upright is integrally formed from a one-piece sheet of material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the upright from a single piece because it has been held that the use of a one-piece construction instead of several pieces secured together is merely a matter of obvious engineering choice. See MPEP § 2144(V)(B).
Finally, the sign disclosed by Stilling is not said to be a runway guidance sign. But calling a sign a “runway guidance sign” does not distinguish it from a prior art device that otherwise meets the claim limitations.
Regarding claims 6, 7, and 13, the Examiner takes Official Notice of the fact that attaching a vertical upright using horizontal tabs is a well-known construction technique, and its use would have been obvious as a matter of design choice.
Regarding claim 8, it is not known what material is contemplated for the fabrication of the upright. Because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art, and since a person having ordinary skill in the art would know that a metal would be suitable for the fabrication of an upright, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the upright disclosed by Stilling from a metal. See MPEP § 2144.07.
Regarding claim 9, Stilling discloses a sign (Fig. 1, 20) secured to the housing at the front side. As above, calling the sign a “runway guidance sign” does not distinguish it from a prior art device that otherwise meets the claim limitations.
Regarding claim 10, Stilling discloses a light source (Fig. 1, T) within the interior space of the housing to backlight the sign panel (Fig. 1, 20).
Regarding claim 12, the housing disclosed by Stilling includes opposite side walls (Fig. 1, 16, 18) extending between the upper and lower walls, and a rear wall (Fig. 1, 22).
Claims 2-5, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stilling (4,287,555) in view of Humlong (4,331,270).
Stilling discloses the invention substantially as claimed, as set forth above. However, it is not known whether the upright is formed by first and second halves folded over one another about a fold line. Humlong teaches that it was known in the art to construct a bracket or brace by folding one half of the bracket or brace over the other half. See Fig. 3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the upright disclosed by Stilling by folding two halves over one another, as taught by Humlong, as a matter of design choice.
Regarding claim 3, the sign disclosed by Stilling comprises a rear wall (Fig. 1, 22) and a sign (Fig. 1, 20) opposing the rear wall and secured to the housing at the front side to enclose the interior space. As above, calling the sign a “runway guidance sign” does not distinguish it from a prior art device that otherwise meets the claim limitations.
Regarding claim 4, the upright disclosed by Stilling is disposed between the rear wall and the sign panel. See Fig. 1.
Regarding claims 5 and 15, the halves of the upright disclosed by Stilling appear to be mirror images of each other.
Regarding claim 16, it is not known what material is contemplated for the fabrication of the upright. Because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art, and since a person having ordinary skill in the art would know that a metal would be suitable for the fabrication of an upright, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the upright disclosed by Stilling from a metal. See MPEP § 2144.07.
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stilling (4,287,555) in view of Ellerton (7,377,062).
Regarding claim 11, Stilling discloses the invention substantially as claimed, as set forth above. However, Stilling does not disclose at least one foot secured to the lower wall of the housing. Ellerton teaches that it was known in the art to secure at least one foot to the bottom of a sign, in order to elevate the sign above the ground. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to secure at least one foot to the sign disclosed by Stilling, as taught by Ellerton, in order to elevate the sign above the ground.
Regarding claim 17, Stilling discloses a method comprising: forming a housing (Fig. 1, 10) defining an interior space and an opening at a front side, the housing including opposite upper (Fig. 1, 12) and lower (Fig. 1, 14) walls; forming an interior upright (Fig. 1, 30b), the interior upright including a vertical body that is generally planar, the vertical body having opposite side faces and upper and lower ends, and fastening the at least one lower fastening tab to the lower wall of the housing within the interior space of the housing.
However, Stilling does not disclose specifically making a runway guidance sign. Ellerton teaches that it was known in the art to use a sign of the type disclosed by Stilling as an airport guidance sign. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the sign disclosed by Stilling as an airport guidance sign, as taught by Ellerton, in order to guide aircraft as they taxi.
Further, it is not known whether the upright disclosed by Stilling is formed from a one-piece sheet of metal. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the upright from a single piece because it has been held that the use of a one-piece construction instead of several pieces secured together is merely a matter of obvious engineering choice. See MPEP § 2144(V)(B). And because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art, and since a person having ordinary skill in the art would know that a metal would be suitable for the fabrication of an upright, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the upright disclosed by Stilling from a metal. See MPEP § 2144.07.
Further, Stilling does not disclose attaching the upright with tabs. The Examiner takes Official Notice of the fact that attaching a vertical upright using horizontal tabs is a well-known construction technique, and its use would have been obvious as a matter of design choice.
Further, the upright Is shown attached to the lower wall, but it is not known whether it is also attached to the upper wall. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach the upright to the upper wall, too, in order to improve the rigidity of the sign and because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144(VI)(B).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stilling (4,287,555) in view of Ellerton (7,377,062), as applied to claim 17, above, and further in view of Humlong (4,331,270).
Stilling discloses the invention substantially as claimed, as set forth above. However, it is not known whether the upright is formed by first and second halves folded over one another about a fold line. Humlong teaches that it was known in the art to construct a bracket or brace by folding one half of the bracket or brace over the other half. See Fig. 3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the upright disclosed by Stilling by folding two halves over one another, as taught by Humlong, as a matter of design choice.
Regarding claim 19, The Examiner takes Official Notice of the fact that forming attachment tabs by bending  them out of plane from a body is a well-known construction technique, and its use would have been obvious as a matter of design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631